          Case: 3:21-cr-00029-DMB-RP Doc #: 46 Filed: 07/26/21 1 of 2 PageID #: 78




                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF MISSISSIPPI

UNITED STATES OF AMERICA

V.                                                                                                NO. 3:21-CR-29

CHRISTIAN JOSE COLLAZO TORRES
JEAN CARLOS FLORES SANTIAGO
NEFTALI SANTIAGO


                                  ORDER GRANTING CONTINUANCE

           On July 26, 2021, Neftali Santiago filed a motion to continue the August 23, 2021, trial

date, Doc. #45, and a separate motion for a bond hearing, Doc. #44. Santiago represents that he is

currently incarcerated, requires an interpreter, and “has been unable to have direct physical contact

with his attorney … in order to properly prepare for trial.” Id. Accordingly, he asks that trial be

continued “until such time the Defendant’s Motion for Bond is heard and the Defendant is released

in order for the attorney and client to effectively prepare for the trial.” Id. at 2. The motion to

continue trial does not state whether it is opposed.

           Because Santiago offers no authority to support his request to continue trial until the

requested bond hearing has occurred and he has been released,1 the Court rejects those grounds for

continuance. However, to the extent Santiago represents that he has been unable to properly

prepare for trial, the Court concludes that the ends of justice will be served by continuing trial to

allow Santiago and his counsel sufficient time for trial preparations. The Court further concludes

that this reason outweighs the best interest of the public and Santiago in a speedy trial. Therefore,

the motion to continue [45] is GRANTED.2


1
    The motion for a bond hearing will be addressed by the assigned magistrate judge.
2
  Because the time to respond to the motion has not yet expired, this ruling is subject to reconsideration to the extent
the motion does not state whether it is opposed.
         Case: 3:21-cr-00029-DMB-RP Doc #: 46 Filed: 07/26/21 2 of 2 PageID #: 79




         Trial is continued to Tuesday, October 12, 2021; the plea agreement deadline and the

motions-in-limine deadline are both September 21, 2021; the dispositive motions deadline is

September 14, 2021; and the non-dispositive motions deadline is September 7, 2021. The delay

from this date until the commencement of such trial shall be excluded from all computations

relative to the Speedy Trial Act pursuant to 18 U.S.C. § 3161(h)(7)(A) as to all defendants in this

case.3

         SO ORDERED, this 26th day of July, 2021.

                                                                /s/Debra M. Brown
                                                                UNITED STATES DISTRICT JUDGE




3
 See 18 U.S.C. § 3161(h)(6) (excluding from all computations relative to Speedy Trial Act “[a] reasonable period of
delay when the defendant is joined for trial with a codefendant as to whom the time for trial has not run and no motion
for severance has been granted”).
